Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 

Applicant has amended Claim 1 to require that the aeroelastic stabilizer does not obstruct incident light onto the solar cells. Applicant alleges that the prior art “could” obstruct sunlight and as such, cannot teach the claimed feature. However, Applicant’s allegation of the prior art possibly obstructing sunlight, without evidence or support, is not sufficient to rebut the rejection on record. Applicant provides no rationale for such a position. The prior art shows a stabilizer which is space apart from and not covering any portion of the incident surface of the panels. As such, it is unclear why Applicant takes such a position absent any explanation from Applicant. There is no teaching in the prior art which would lead a skilled artisan to believe obstruction occurs. Furthermore, a skilled artisan would appreciate that it would be advantageous to not obstruct incident light, as such obstruction would reduce electrical generation. Therefore, it would be clear from the prior art teachings that the spacing from the module is an intentional step to prevent light blockage, a known issue in the art. Applicant has failed to rebut the Office’s findings and as such, the rejection is maintained without deficiency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210399681 by Hirayama et al (hereinafter Hirayama). 

Regarding Claim 1, Hirayama discloses a solar tracker comprising a support (21 Fig. 1 teaching the claimed “a support column”) and a torsion tube connected to the support and a plurality of PV panels (24 Fig. 1 teaching the claimed “a torsion beam connected to the support column and connected to one or more frames circumscribing one or more respective photovoltaic (PV) modules”) wherein the tracker is a 1-axis tracker (Fig. 2-4 teaching the claimed “wherein an angle of orientation of the one or more frames changes based on rotation of the torsion beam”) and includes an element disposed about the exterior of the PV frame for reducing wind interference (Fig. 15 for example teaching the claimed “and an aeroelastic stabilizer associated with an edge of at least one of the frames”). The element is spaced from the module and does not cover any portion of the electrical energy generation surface of the module (Fig. 9 for example teaching the claimed “configured in a manner such that the aeroelastic stabilizer does not obstruct sunlight incident to the one or more respective PV modules”). 

Regarding Claim 2, Hirayama discloses the structures for reducing wind interference are not support features (Fig. 15 for example teaching the claimed “wherein the aeroelastic stabilizer provides no structural support for the frames, the one or more PV modules, the torsion beam, or the support column”). 

Regarding Claims 3 and 4, Hirayama discloses the wind interference features are oriented perpendicular to the incident light surface of the PV modules and point in a direction down and away from said surface (Fig. 13-15 teaching the claimed “wherein the aeroelastic stabilizer is oriented perpendicular to a surface of the PV modules” of Claim 3 and the claimed “wherein the aeroelastic stabilizer projects in a direction away from and below the PV modules” of Claim 4). 

Regarding Claim 5, Hirayama discloses the element extends about a plurality of the PV modules (Fig. 17 for example teaching the claimed “wherein the aeroelastic stabilizer is a continuous sheet associated with at least two of the plurality of PV modules along a row of the PV modules”). 

Regarding Claim 6, Hirayama discloses the element interfaces with two or more edges of the frame of the PV modules (Fig. 17 teaching the claimed “wherein the aeroelastic stabilizer interfaces with more than one edge of a given frame”). 
Regarding Claim 7, Hirayama discloses the element includes tabs (Fig. 17 teaching the claimed “wherein the aeroelastic stabilizer comprises a plurality of tabs positioned along an edge of at least one of the frames with which the aeroelastic stabilizer is associated”). 

Regarding Claim 9, Hiarayama discloses the tabs are located equidistant along the edge of the PV modules (Fig. 17 teaching the claimed “wherein the tabs are positioned at equidistant locations along the edge of the at least one of the frames”). 

Regarding Claims 10 and 11, Hirayama discloses the elements can be an integral portion of the frame (Fig. 10 for example teaching the claimed “wherein the association between the aeroelastic stabilizer and the edge of the at least one of the frames includes the aeroelastic stabilizer being integrally formed with the at least one of the frames” of Claim 10) or be coupled thereto (Fig. 8 for example teaching the claimed “wherein the association between the aeroelastic stabilizer and the edge of the at least one of the frames includes the aeroelastic stabilizer being fixedly coupled to the edge of the at least one of the frames” of Claim 11). 

Regarding Claim 12, Hirayama discloses a rail support system for the PV modules (25 Fig. 5 for example teaching the claimed “further comprising a rail to which the edge of the at least one of the frames is fixedly coupled, the rail supporting a plurality of the one or more PV modules”). 


Regarding Claim 14, Hirayama discloses the elements are coupled to the rails and frame of the PV modules (Fig. 2 and 3 teaching the claimed “wherein the association between the aeroelastic stabilizer and the edge of the at least one of the frames includes the aeroelastic stabilizer being fixedly coupled to the rail”). 

Claim(s) 1-3, 5-9, 11, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020095680 by Konaka et al (hereinafter Konaka).

Regarding Claim 1, Konaka discloses a solar tracker comprising a support (21 Fig. 1 teaching the claimed “a support column”) and a torsion tube connected to the support and a plurality of PV panels (24 Fig. 1 teaching the claimed “a torsion beam connected to the support column and connected to one or more frames circumscribing one or more respective photovoltaic (PV) modules”) wherein the tracker is a 1-axis tracker (Fig. 2-4 teaching the claimed “wherein an angle of orientation of the one or more frames changes based on rotation of the torsion beam”) and includes an element disposed about the exterior of the PV frame for reducing wind interference (Fig. 5 for example teaching the claimed “and an aeroelastic stabilizer associated with an edge of at least one of the frames”). The element is spaced from the module and does not cover any portion of the electrical energy generation surface of the module (Fig. 7 for example teaching the claimed “configured in a manner such that the aeroelastic stabilizer does not obstruct sunlight incident to the one or more respective PV modules”).

Regarding Claim 2, Konaka discloses the structures for reducing wind interference are not support features (Fig. 5 for example teaching the claimed “wherein the aeroelastic stabilizer provides no structural support for the frames, the one or more PV modules, the torsion beam, or the support column”). 

Regarding Claim 3, Konaka discloses the wind interference features are oriented perpendicular to the incident light surface of the PV modules and point in a direction down and away from said surface (Fig. 5 teaching the claimed “wherein the aeroelastic stabilizer is oriented perpendicular to a surface of the PV modules”). 

Regarding Claim 5, Konaka discloses the element extends about a plurality of the PV modules (Fig. 11 for example teaching the claimed “wherein the aeroelastic stabilizer is a continuous sheet associated with at least two of the plurality of PV modules along a row of the PV modules”). 

Regarding Claim 6, Konaka discloses the element interfaces with two or more edges of the frame of the PV modules (Fig. 5 teaching the claimed “wherein the aeroelastic stabilizer interfaces with more than one edge of a given frame”). 

Regarding Claims 7 and 8, Konaka discloses the element includes tabs (Fig. 5 teaching the claimed “wherein the aeroelastic stabilizer comprises a plurality of tabs positioned along an edge of at least one of the frames with which the aeroelastic stabilizer is associated” of Claim 7) that are tapered (Fig. 5 teaching the claimed “wherein the tabs are tapered” of Claim 8). 

Regarding Claim 9, Konaka discloses the tabs are located equidistant along the edge of the PV modules (Fig. 5 teaching the claimed “wherein the tabs are positioned at equidistant locations along the edge of the at least one of the frames”). 

Regarding Claims 11, Konaka discloses the elements are coupled to the frames (Fig. 5 for example teaching the claimed “wherein the association between the aeroelastic stabilizer and the edge of the at least one of the frames includes the aeroelastic stabilizer being fixedly coupled to the edge of the at least one of the frames”). 

Regarding Claim 12, Konaka discloses a rail support system for the PV modules (25 Fig. 2 for example teaching the claimed “further comprising a rail to which the edge of the at least one of the frames is fixedly coupled, the rail supporting a plurality of the one or more PV modules”). 

Regarding Claim 14, Konaka discloses the elements are coupled to the rails and frame of the PV modules (Fig. 5 teaching the claimed “wherein the association between the aeroelastic stabilizer and the edge of the at least one of the frames includes the aeroelastic stabilizer being fixedly coupled to the rail”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama.

Regarding Claim 13, Hirayama discloses the limitations of Claim 12 but does not expressly disclose the rail is integral with the frame. 

However, such a modification would have been obvious to a skilled artisan as making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721